ON RETURN TO REMAND

McMILLAN, Judge.
This court, in Banks v. State, 629 So.2d 701 (Ala.Cr.App.1992), remanded this cause to the trial court with instructions that that coui’t make written findings of fact regarding the appellant’s indigency status and whether any proceeding was held concerning appellant’s right to counsel on appeal.
Pursuant to that instruction, the trial court, on return to remand, stated:
“[The defendant’s] case was set on the regular motion docket with notice given by the clerk. Defendant did not appear and no testimony can be taken without her presence. No findings of fact can be made without testimony. Defendant is on parole and free to come to court if she elects to do so.... This court cannot further respond to the remandment.”
Because the appellant failed to appear at the hearing, her appeal, pursuant to Rule 2(a)(2), AR.App.P., is due to be dismissed.
APPEAL DISMISSED.
All Judges concur.